department of the treasury internal_revenue_service washington d c number info release date dollar_figure cc intl genin-148095-01 br2 date dear this is in response to your correspondence dated date specifically you request information regarding the u s tax treatment of short-term_capital_gain distributions made by a u s regulated_investment_company ric to its foreign shareholders the following is a brief analysis of the applicable internal_revenue_code provisions a foreign_person is subject_to a tax collected by way of withholding on u s source fixed and determinable annual and periodical fdap_income a dividend distribution from a u s_corporation is u_s_source_fdap_income however capital_gains generally are not considered fdap_income a distribution of earnings_and_profits from a ric is either characterized as an ordinary dividend which is subject_to the tax and withholding or as a capital_gain dividend which is not subject_to the tax a capital_gain dividend is treated by the shareholders of a ric as gain from the sale_or_exchange of a capital_asset held for more than year a capital_gain dividend is defined as any dividend which is designated as a capital_gain dividend by the ric in a written notice to its shareholders such designation is only proper however for portions of a distribution that represent the ric’s net_capital_gain the code defines net_capital_gain as the excess of net_long-term_capital_gain for the taxable_year over the net_short-term_capital_loss for the year thus net_short-term_capital_gain is not included in net_capital_gain because the code does not provide special treatment for ric distributions of net short- term capital_gain the distributions are treated as ordinary dividends accordingly a ric distribution of net short term capital_gain to nonresident_alien shareholders constitutes fdap_income and the ric has a duty to withhold the applicable tax this letter is informational and not a ruling or determination it has no binding effect on the internal_revenue_service sec_2 revproc_2001_1 2001_1_irb_9 if you desire date page guidance from the internal_revenue_service in the form of a letter_ruling you will need to comply with the requirements set forth in revproc_2001_1 including payment of the appropriate user_fee as specified in appendix a to rev_proc we hope this information is helpful if you have any further questions concerning this matter please contact laurie hatten-boyd of my office at not a toll-free call sincerely valerie mark senior technical reviewer office of associate chief_counsel international
